Reversed and Remand; Opinion Filed January 20, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01146-CV

                        AKASHDEEP SINGH, Appellant
                                  V.
                          JASMIN GILL, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-52447-2019

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      Akashdeep Singh appeals the final divorce decree issued by the trial court in

his absence. Singh contends the trial court lacked personal jurisdiction over him

because appellee Jasmin Gill’s attempted substituted service did not strictly comply

with the rules of civil procedure. Alternatively, Singh contends the trial court abused

its discretion in granting divorce on the basis of fraud. We reverse the trial court’s

final divorce decree and remand the case for a new trial.
                                 BACKGROUND

       Singh and Gill were married on December 12, 2016, and separated on March

30, 2019. Gill filed for divorce on April 22, 2019, listing discord or conflict of

personalities, cruel treatment, and fraud as grounds for divorce. Gill specifically

alleged that Singh “entered into the marriage for financial purposes and to gain legal

permanent resident status.”

       On June 14, 2019, Gill filed a motion for substituted service. In the motion,

Gill alleged that she and her attorney had unsuccessfully attempted to locate Singh.

Gill asked the trial court to order substituted service by eService under rule of civil

procedure 106(b). Gill attached two affidavits to her motion: hers and her attorney’s.

In her affidavit, Gill stated:

       I cannot find Respondent. I do not know where he currently lives or
       works, or if he is even in Texas.

       Respondent has no family in the United States. Respondent’s entire
       immediate family lives in India. To my knowledge, all extended family
       members of Respondent live in India. I do not know their addresses. By
       telephone they have refused to provide one to me.

       I do not know any friends or acquaintances of Respondent who live in
       the United States.

       I do not know of any location where Respondent can be served.
       I have attempted to contact Respondent at his former phone number and
       email address and have received no response.

       I have attempted to contact his family members for his current address
       and contact information and no one will provide any information about
       his whereabouts.


                                         –2–
      My husband’s last known address is the home where I currently reside
      with my parents and two younger siblings . . . .

      ***

      On March 31, 2019, Respondent packed his personal belongings and
      left our home with no word to me or my family.
      Since that day, Respondent has not returned to our home.

Gill’s attorney stated:

      My office was able to contact Respondent by phone . . . and by
      email . . . .

      On April 22, 2019, I emailed to Respondent the file stamped Petition
      and a Waiver of Service.

      On April 25, 2019, two separate phone calls between myself and
      Respondent took place where Respondent verbally confirmed to me in
      English his correct email address as listed above. I asked him to provide
      me a location to personally deliver service and he refused.

      On April 25, 2019, following the two phone conversations I re-sent the
      same email to the same email address as confirmed with the file
      stamped Petition and a Waiver of Service attached. I followed up with
      seven separate phone calls over the next five days, all of which went
      unanswered.
      On April 30, 2019, I called Respondent from an alternative phone
      number and he answered.

      Through an interpreter in my office speaking to Respondent in Hindi,
      Respondent verbally refused to provide an address for him or any
      family member, and he refused to accept service.

      The trial court granted Gill’s motion and ordered Gill to serve Singh at his

known e-mail address via eService. Gill served Singh in accordance with the trial

court’s order on June 24, 2019.




                                        –3–
      The trial court conducted a prove-up hearing and issued a final decree on July

16, 2019. Singh did not attend the hearing. At the prove-up hearing, Gill testified

that she had obtained a protective order against Singh before she filed for divorce

because of his cruel treatment and threats toward her. She also testified that

immediately after Singh obtained his “green card” in March 2019, he moved out

after threatening the safety of Gill and her immediate family. Gill testified that Singh

had not attempted to contact her and she did not know his whereabouts.

      Singh filed a verified, combined motion to vacate the final decree and motion

for new trial. In his motion, Singh contended that he first became aware of Gill’s

petition when Gill’s attorney e-mailed him a copy of the petition on April 23, 2019.

Singh claimed, however, that the e-mail went to his “spam” folder, which he checked

a few days later. He claimed that he refused to sign the waiver of service because

he did not agree with the grounds alleged in Gill’s petition. He contended that he

first discovered the trial court had issued a decree in his absence when he found a

copy of the decree in his “spam” e-mail folder. Singh stated further that he did

receive a copy of the citation and petition by mail, but the parcel was returned to the

sender when he failed to retrieve it. Singh did not indicate when the citation and

petition were sent, and neither affidavit attached to Gill’s motion for substituted

service indicates that Gill ever attempted to serve Singh by mail. Finally, Singh

claimed that his failure to answer was accidental and the result of mistake, and that

he would have responded timely if he had known that he had been served. The trial

                                          –4–
court did not rule on his motion, which was denied by operation of law. This appeal

followed.

                                     ANALYSIS

      In his first issue, Singh contends the trial court’s final decree is void because

the trial court never acquired personal jurisdiction over him. According to Singh,

the substituted service was defective because Gill’s motion failed to comply with

rule of civil procedure 106(b). Specifically, Singh contends the affidavits attached

to the motion failed to set forth facts demonstrating that Gill unsuccessfully

attempted to serve him by personal service or certified mail. He also asserts that

substituted service was attempted by an interested party, Gill’s attorney, in violation

of rule 103.

      Gill contends that Singh failed to preserve error by raising the issue in his

motion for new trial. We disagree. A party may complain of defective service of

citation for the first time on appeal. Wilson v. Dunn, 800 S.W.2d 833, 837 (Tex.

1990); Garduza v. Castillo, No. 05-13-00377-CV, 2014 WL 2921650, at *3 (Tex.

App.—Dallas June 25, 2014, no pet.) (mem. op.). Thus, we address the merits of

Singh’s first issue.

      For a default judgment to withstand direct attack, strict compliance with the

rules governing service of process must affirmatively appear on the face of the

record. See Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994) (per

curiam); Lytle v. Cunningham, 261 S.W.3d 837, 839–40 (Tex. App.—Dallas 2008,

                                         –5–
no pet.). If the record fails to show strict compliance with the rules of civil procedure

governing issuance, service, and return of citation, then the attempted service of

process is invalid and of no effect. Lytle, 261 S.W.3d at 840; Garrels v. Wales

Transp., 706 S.W.2d 757, 758 (Tex. App.—Dallas 1986, no pet.); see also Wilson,

800 S.W.2d at 836 (“Actual notice to a defendant, without proper service, is not

sufficient to convey upon the court jurisdiction to render default judgment against

him.”). When the attempted service of process is invalid, the trial court does not

acquire personal jurisdiction over the defendant, and the default judgment is void.

Lytle, 261 S.W.3d at 840; see generally TEX. R. CIV. P. 124.              There are no

presumptions favoring valid issuance, service, and return of citation in the face of a

direct attack on a default judgment. Primate Constr., Inc., 884 S.W.2d at 152;

Wilson, 800 S.W.2d at 836.

      Because Gill obtained a no-answer default final decree by substituted service,

she had the burden to show Singh was served in the manner required by the

applicable rule or statute. See Dolly v. Aethos Commc’ns Sys., Inc., 10 S.W.3d 384,

388 (Tex. App.—Dallas 2000, no pet.). Virtually any deviation will be sufficient to

set aside a default judgment on appeal. Id.; see also LaRose v. REHJ, Inc., No. 05-

17-01348-CV, 2018 WL 6521804, at *3 (Tex. App.—Dallas Dec. 12, 2018, no pet.)

(mem. op.). Strict compliance is particularly important when substituted service is

issued under rule 106(b). Dolly, 10 S.W.2d at 388.



                                          –6–
      Under Rule 106, when service of process by personal delivery or by certified

mail is unsuccessful, the trial court may, “upon motion supported by affidavit,”

authorize alternative methods of service. TEX. R. CIV. P. 106(b). The motion must

be supported by an affidavit “stating the location of the defendant’s usual place of

business or usual place of abode or other place where the defendant can probably be

found,” and stating the specific facts showing that traditional service has been

attempted “at the location named in such affidavit but has not been successful.” Id.

Upon such a showing, the trial court may authorize service: (1) by leaving a true

copy of the citation, with a copy of the petition attached, with anyone over sixteen

years of age at the location specified in such affidavit (the defendant’s usual place

of business or usual place of abode or other place where the defendant can probably

be found); or (2) in any other manner that the affidavit or other evidence before the

court shows will be reasonably effective to give the defendant notice of the suit. Id.

      An affidavit supporting a motion for substituted service under rule 106(b)

must state “specifically the facts showing that service has been attempted” by means

specified in rule 106(a) “at the location named in such affidavit.” Id. Gill’s affidavit

stated only that Gill did not know where Singh could be found. Her attorney’s

affidavit recounted e-mail and telephone conversations with Singh in which he

refused to provide his location. Neither affidavit, however, stated facts showing that

service under rule 106(a) had been attempted. See id; Harrison v. Dallas Court

Reporting Coll., Inc., 589 S.W.2d 813, 815 (Tex. Civ. App.—Dallas 1979, no writ)

                                          –7–
(process server’s affidavit not showing how many attempts at service were made or

the times at which service was attempted was inadequate to support substituted

service); Coronado v. Norman, 111 S.W.3d 838, 842 (Tex. App.—Eastland 2003,

pet. denied) (affidavit failing to state dates and times service was attempted is

insufficient to support substituted service); see also In re J.M.I., 223 S.W.3d 742,

745 (Tex. App.—Amarillo 2007, no pet.) (affidavit merely detailing respondent’s

attempts to avoid service was inadequate to support substituted service).

      Moreover, the affidavits do not exhibit the diligence necessary to support

substituted service.   “[I]f personal service can be effected by the exercise of

reasonable diligence, substituted service is not to be resorted to.” In re E.R., 385

S.W.3d 552, 564 (Tex. 2012) (quoting Sgitcovich v. Sgitcovich, 241 S.W.2d 142,

147 (1951)). “A diligent search must include inquiries that someone who really

wants to find the defendant would make, and diligence is measured not by the

quantity of the search but by its quality.” Id. at 565. Here, there is no indication that

Gill’s diligence included searching public data or “‘obvious inquiries’ a prudent

investigator would have made,” such as attempting service by mail to obtain a

forwarding address or locating and contacting other persons who would likely have

information about Singh, beyond Singh’s immediate family in India. Id. (citing In

the Interest of S.P., 672 N.W.2d 842, 848 (Iowa 2003), for list of “obvious

inquiries”). Consequently, we conclude the affidavits in support of Gill’s motion

for substituted service failed to meet the requirements of rule 106(b) and the trial

                                          –8–
court improperly ordered substituted service.       See Dolly, 10 S.W.3d at 388.

Accordingly, we sustain Singh’s first issue.

      Singh contends in his second issue that the trial court abused its discretion in

granting the divorce on the basis of fraud. Having sustained his first issue, however,

we conclude that the trial court lacked personal jurisdiction over Singh, and we need

not address Singh’s second issue.

                                  CONCLUSION

      Because Gill’s motion for substituted service failed to meet the requirements

of rule 106(b), the trial court improperly ordered substituted service and did not

obtain personal jurisdiction over Singh. Accordingly, we reverse the trial court’s

final decree of divorce and remand the case for a new trial.



                                       /Robbie Partida-Kipness/
                                       ROBBIE PARTIDA-KIPNESS
                                       JUSTICE

191146F.P05




                                         –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

AKASHDEEP SINGH, Appellant                     On Appeal from the 416th Judicial
                                               District Court, Collin County, Texas
No. 05-19-01146-CV           V.                Trial Court Cause No. 416-52447-
                                               2019.
JASMIN GILL, Appellee                          Opinion delivered by Justice Partida-
                                               Kipness. Justices Schenck and
                                               Osborne participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for a new
trial.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 20th day of January, 2021.




                                        –10–